Title: John Adams to Cotton Tufts, 4 July 1786
From: Adams, John
To: Tufts, Cotton


     
      Dear sir
      London July 4. 1786
     
     I have accepted your Bill in favour of Storer, of 50£. and paid that in favour of Mr Elworthy of 40£.
     I wish you to buy that Bit of an House and Land, which you mention, but am afraid they will make you give more for it than it is worth, it lies so to me that I must have it. The Pieces of Marsh adjoining to mine, I wish you to buy likewise. Draw upon me for the Money to pay for them. Let Thomas enter Colledge if you think him fit.
     As to Politicks, all that can be said is Summarily comprehended in a few Words. Our Country is grown, or at least has been dishonest. She has broke her Faith with Nations, and with her own Citizens. And Parties are all about for continuing this dishonourable Course. She must become Strictly honest and punctual to all the World before she can recover the Confidence of any body at home or abroad.
     The Duty of all good Men is to join, in making this Doctrine popular, and in discountenancing every Attempt against it. This Censure is too harsh I suppose, for common Ears, but the Essence of these Sentiments must be adopted throughout America, before We can prosper. Have our People forgotten every Principle of Public and Private Credit? Do We trust a Man in private Life, who is not punctual to his Word? Who easily makes Promisses, and is negligent to perform them? especially if he makes Promisses knowing that he cannot perform them; or deliberately designing not to perform them? Yours
     
      John Adams
     
    